Case 0:20-cv-60719-WPD Document 63 Entered on FLSD Docket 02/26/2021 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                 Case Number: 20-cv-60719-WPD
  ITAMAR MEDICAL LTD.,
       Plaintiff,
  v.

  ECTOSENSE NV,
        Defendant.
  ________________________________________/

                 ECTOSENSE NV’S MOTION FOR EXTENSION OF TIME
                          TO RESPOND TO DISCOVERY

         Defendant / Counter-Plaintiff, ECTOSENSE nv, (hereinafter "Ectosense"), by and

  through the undersigned attorneys, hereby serves this Motion for Extension of Time to Respond

  to Discovery propounded by Itamar Medical Ltd. (“Itamar”) and states as follows:

         1.     On June 24, 2020, Plaintiff filed its Amended Complaint. [ECF 19]. Plaintiff’s

  Amended Complaint is a five-count complaint filed under the Lanham Act and related state law

  statutes, and makes claims contending that Ectosense has infringed upon Plaintiff’s trademark

  and has engaged in false advertising. Ectosense maintains that Plaintiff’s claims are barred due

  to, among other things, the genericness of the mark in question, fair use, preclusion and

  preemption.

         2.     Following the filing of Defendant's Motion to Dismiss Plaintiff's Amended

  Complaint [ECF 28], Plaintiff's Response to Motion to Dismiss [ECF 35] and Defendant's Reply

  to Response [ECF 41], on January 4, 2021, this Court entered an Order Denying Defendant's

  Motion to Dismiss [ECF 52], ordering Defendant to file its answer to Plaintiff's Amended

  Complaint.




                                                  1
                                         1884564v1 998877.0001
Case 0:20-cv-60719-WPD Document 63 Entered on FLSD Docket 02/26/2021 Page 2 of 8




          3.     On January 27, 2021 Itamar propounded a set of Demands for Inspection and

  Requests for Production, which contained 121 individual requests for production and 11

  categories of demands for inspection seeking 5 sample of each category of the demand.

          4.     During the next two weeks, the parties were working through a stipulated

  confidentiality order and filed their Joint Motion for Entry of Stipulated Protective Order on

  February 9, 2021. [ECF 60].

          5.     Simultaneously, Ectosense was finalizing its Answer, Affirmative Defenses, and

  Counterclaim, which was ultimately filed on February 12, 2021. [ECF 61].

          6.     One week later, on February 19, 2021, Itamar’s counsel provided to Ectosense’s

  counsel a proposed Second Amended Complaint that brings in a new party, and Itamar requested

  a stipulation to file the proposed Second Amended Complaint. Ectosense has since reviewed the

  proposed Second Amended Complaint, and while it denies the merits of the claims, recognizes

  the liberality of the legal standard for amending and stipulated to the amendment. Ectosense

  anticipates that Itamar will be filing and Unopposed Motion for Leave to Amend in the coming

  days.

          7.     With respect to the pending discovery, undersigned counsel reached out to

  Itamar’s counsel and requested a 30 day extension of time to file discovery responses.

          8.     Itamar objected to the requested extension indicating: “On the discovery deadline,

  we are not comfortable giving such a lengthy extension, since the case has been pending for so

  long, we need to get moving. We are willing to give you another two weeks, provided that you

  confirm that you will actually be producing documents at that time (or very shortly thereafter).”

  (emphasis supplied).




                                                   2
                                          1884564v1 998877.0001
Case 0:20-cv-60719-WPD Document 63 Entered on FLSD Docket 02/26/2021 Page 3 of 8




          9.      Itamar’s voluminous 121 individual request for production, contain a multitude of

  extraordinarily broad requests—the full implications of which are still analyzed by Ectosense

  and its counsel.

          10.     Based on a preliminary review, the requests are designed to capture virtually

  every single document and communication Ectosense has since the existence of the company.

          11.     Itamar is seeking, inter alia, all documents and communications relating to

  Ectosense’s commercial activity, marketing, product testing, product development (past, present,

  and future), business valuations, FDA 510(k) applications and submissions, and Itamar is not

  doing so in a way that is tailored to the material issues in this litigation.

          12.     Here are just a few examples out of the 121 requests propounded by Itamar:

                  REQUEST FOR PRODUCTION NO. 41: All DOCUMENTS
                  related to any ECTOSENSE marketing campaign geared toward
                  the United States market.

                  REQUEST FOR PRODUCTION NO. 48: All DOCUMENTS that
                  reference venous pooling.

                  REQUEST FOR PRODUCTION NO. 51: All DOCUMENTS that
                  reference “peripheral arterial tonometry.”

                  REQUEST FOR PRODUCTION NO. 61: All DOCUMENTS
                  referencing the American Academy of Sleep Medicine (“AASM”)
                  guidelines.

                  REQUEST FOR PRODUCTION NO. 64: All DOCUMENTS
                  related to ECTOSENSE’S commercial activities in the State of
                  Florida.

                  REQUEST FOR PRODUCTION NO. 89: All DOCUMENTS
                  concerning YOUR awareness of any third party using the terms
                  “peripheral arterial tone,” “peripheral arterial tonometry,” and/or
                  “PAT.”

                  REQUEST FOR PRODUCTION NO. 94: All DOCUMENTS
                  relating to ECTOSENSE’S planned, considered, or actual
                  submissions to the FDA regarding the NightOwl device.

                                                      3
                                             1884564v1 998877.0001
Case 0:20-cv-60719-WPD Document 63 Entered on FLSD Docket 02/26/2021 Page 4 of 8




                REQUEST FOR PRODUCTION NO. 95: All DOCUMENTS
                relating to ECTOSENSE’S quality and safety records for the
                NightOwl device, including without limitation (1) any letter to file
                relating to FDA clearance for the NightOwl device, and any
                DOCUMENTS relating to such a letter to file, (2) any reports of
                quality or safety issues related to the NightOwl device, including
                from customers, or patients, or others, and any documents relating
                to such reports, and (3) all testing performed on the NightOwl
                device, whether by ECTOSENSE or at ECTOSENSE’S direction,
                and all documents relating to such testing.

                REQUEST FOR PRODUCTION NO. 114: All DOCUMENTS
                concerning the valuation of YOUR business.

         13.    Since the inception of this case, the Parties have worked well together in

  providing reasonable extensions to one another due to the complexity of the issues presented by

  this case. The undersigned plans to continue to do so.

         14.    However, given the voluminous and expansive nature of the discovery

  propounded by Itamar, and the other time consuming activity in the case that has transpired since

  the discovery was propounded, the timeline requested by Itamar for responses and production of

  responsive documents with only a two week extension was surprising and clearly unworkable.

         15.    While some requests are patently overbroad warranting immediate objections,

  other requests require more particularized determinations of whether a more nuanced and

  specified objection is required—determinations that will depend upon the practical scope of the

  requests when collecting and reviewing documents, and the burden imposed by the requests.

         16.     Ectosense needs time to review and analyze the extensive ESI implications of

  these requests. This process involves extended dialogue with key custodians of Ectosense, and

  determining the location, accessibility, and projected volume of documents that may be

  implicated and the costs of producing the same.



                                                    4
                                          1884564v1 998877.0001
Case 0:20-cv-60719-WPD Document 63 Entered on FLSD Docket 02/26/2021 Page 5 of 8




         17.        Ectosense and its counsel have been actively working with key custodians and

  evaluating these issues.

         18.        To provide the Court an example, one email inbox of one individual who is

  anticipated to have communications relevant to this litigation contains over 30,000 emails. Based

  on the breadth of the requests propounded by Itamar, simple keyword searches could

  conceivably return a vast majority of the emails from the inbox.

         19.        The Parties do not yet have an ESI protocol in place.

         20.        During the initial discovery conference in this case, it was anticipated that this

  case could be handled through ordinary means of discovery, but given expansive and voluminous

  nature of Itamar’s requests and the related demand that all ESI production be in native format,

  the Parties are going to need to revisit this issue in the coming weeks.

         21.        Ectosense anticipates the parties will continue conferral efforts on the scope of

  discovery and work on putting together a plan for efficiently managing this process.

         22.        Ectosense needs a minimum of an additional 30 days to review and respond to the

  discovery propounded by Itamar.

         23.        This Motion is not made for the purpose of delay.

         24.        No party will be prejudiced by the granting of this Motion.

         25.        The Parties have just begun the discovery process.

         26.        Itamar has indicated that it will be amending its operative complaint and bringing

  in a new party.

         27.        Ectosense has just served is Answer, Affirmative Defenses, and Counterclaim on

  February 12, 2021.




                                                      5
                                             1884564v1 998877.0001
Case 0:20-cv-60719-WPD Document 63 Entered on FLSD Docket 02/26/2021 Page 6 of 8




         28.    Itamar has not yet responded to Ectosense’s Counterclaim, and its response is not

  due until March 5, 2021.

         WHEREFORE, Ectosense respectfully requests this Court enter an Order granting this

  Motion and extending the time for Ectosense to serve responses to Itamar’s First Set of Requests

  for Production and First Demand for Inspection through and including March 28, 2021.

                                 CERTIFICATE OF SERVICE


         I HEREBY CERTIFY that on the 26th day of February, 2021, I electronically filed the

  foregoing document with the Clerk of Court using CM/ECF.

                                                                 /s/ Seth J. Donahoe
                                                                 PAUL O. LOPEZ
                                                                 Florida Bar # 983314
                                                                 pol@trippscott.com
                                                                 SETH J. DONAHOE
                                                                 Florida Bar #1004133
                                                                 sjd@trippscott.com
                                                                 TRIPP SCOTT, P.A.
                                                                 110 S.E. 6th Street, 15th Floor
                                                                 Ft. Lauderdale, FL 33301
                                                                 (954) 525-7500 telephone
                                                                 (954) 761-8475 facsimile




                                                  6
                                         1884564v1 998877.0001
Case 0:20-cv-60719-WPD Document 63 Entered on FLSD Docket 02/26/2021 Page 7 of 8




                                      SERVICE LIST
                                 CASE NO: 20-cv-60719-WPD

  Counsel for Plaintiff:                           Counsel for Defendant:

  ROBERT D.W. LANDON, III ESQ.                     PAUL O. LOPEZ, ESQ.
  rlandon@knpa.com                                 eservice@trippscott.com (primary)
  ELIZABETH B. HONKONEN, ESQ.                      pol@trippscott.com (secondary)
  ebh@knpa.com                                     sxc@trippscott.com (secondary)
  Kenny Nachwalter, P.A.                           SETH J. DONAHOE, ESQ.
  Four Seasons Tower                               eservice@trippscott.com (primary)
  1441 Brickell Avenue, Suite #1100                sjd@trippscott.com (secondary)
  Miami, FL 33131                                  sgc@trippscott.com (secondary)
  Telephone: (305) 373-1000                        Tripp Scott, P.A.
                                                   110 SE 6th Street, 15th Floor
  Allen M. Gardner, Esq. (admitted pro hac         Fort Lauderdale, FL 33301
  vice)                                            Telephone: (954) 525-7500
  Allen.Gardner@lw.com                             Telefax: (954) 761-8475
  Chase A. Chesser, Esq. (admitted pro hac
  vice)                                            Co-Counsel for Defendant:
  Chase.Chesser@lw.com
  Latham & Watkins LLP                             Scott J. Bornstein, Esq.
  555 Eleventh Street, NW, Suite #1000             (pro hac vice to be filed)
  Washington, DC 20004                             GREENBERG TRAURIG, LLP
  Telephone: (202) 637-2270                        MetLife Building
                                                   200 Park Avenue
  Jennifer L. Barry (admitted pro hac vice)        New York, NY 10166
  Patrick C. Justman (admitted pro hac vice)       bornsteins@gtlaw.com
  LATHAM & WATKINS LLP 12670 High
  Bluff Drive San Diego, CA 92130 Telephone:       Stephen Baird, Esq.
  (858) 523-5400                                   (pro hac vice to be filed)
  Jennifer.Barry@lw.com                            GREENBERG TRAURIG, LLP
  Patrick.Justman@lw.com                           90 South 7th St., Suite 3500
                                                   Minneapolis, MN 55402
                                                   bairds@gtlaw.com

                                                   Paul B. Ranis, Esq.
                                                   Florida Bar No. 64408
                                                   GREENBERG TRAURIG, P.A.
                                                   401 E. Las Olas Boulevard, Suite 2000
                                                   Fort Lauderdale, Florida 33301
                                                   ranisp@gtlaw.com
                                                   scottlaw@gtlaw.com
                                                   FLService@gtlaw.com



                                                 7
                                        1884564v1 998877.0001
Case 0:20-cv-60719-WPD Document 63 Entered on FLSD Docket 02/26/2021 Page 8 of 8




                                          8
                                 1884564v1 998877.0001
